885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Patrick C. LYNN, Petitioner.In re Patrick C. LYNN, Petitioner.
Nos. 89-8008, 89-8016.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Sept. 1, 1989.

Patrick C. Lynn, petitioner pro se.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Patrick C. Lynn, a South Carolina prisoner, filed two petitions for writs of mandamus on the ground that the district court had not filed two actions that he submitted:  a habeas corpus petition (styled Patrick C. Lynn and all others similarly situated v. Parker Evatt and the South Carolina Department of Corrections ) and a 42 U.S.C. Sec. 1983 action (styled Patrick C. Lynn and all others similarly situated v. Travis Medlock and the State of South Carolina ).  As these actions were filed in the district court on June 28, 1989, Lynn's mandamus petitions are denied as moot.  Leave to proceed in forma pauperis is granted.


2
PETITIONS DENIED.